Exhibit – 10.2

Dana Contract No.         *

* A portion of this material is confidential and has been omitted and filed
separately with the Securities and Exchange Commission.

SUPPLY AGREEMENT

This Supply Agreement (the “Agreement”) is made effective as of the date on
which this Agreement is approved by the Bankruptcy Court (provided that all
Exhibits are agreed upon by the parties prior to obtaining such approval) (the
“Effective Date”), by and between Dana Corporation (“Dana”) and Sypris
Technologies, Inc. (“Sypris”).

BACKGROUND:

Sypris has developed or acquired from Dana certain manufacturing capabilities
necessary to produce a variety of commercial vehicle and automotive component
parts, and Dana requires manufacturing of certain commercial vehicle and
automotive component parts. The parties agree that the Parts (as defined below)
to be manufactured pursuant to this Agreement are essential to the business
activities of Dana and Sypris. The purpose of this Agreement is to set forth the
terms and conditions applicable to such purchase and sale.

AGREEMENT:

 

1. Scope of Agreement; Termination of Prior Agreements.

 

  1.1 During the term of this Agreement, Sypris will supply to Dana, and Dana
will purchase from Sypris, all of the “Requirements” for the Existing Parts,
Committed Parts, Transferred Parts and Substitute Parts (other than any of the
foregoing that are Non-Exclusive Parts). Dana agrees that it and its Affiliates
and joint ventures where Dana has half or more of the management control of such
joint venture will not enter into or perform any agreements with Dana, its
Affiliates or third parties that are structured with the intent or purpose to
avoid Dana’s obligations under the Agreement, including, without limitation,
Dana’s obligations of good faith and fair dealing or with regard to the
Requirements or exclusivity pursuant to §18.1 (provided that Dana part numbers
75727 2x and 75727 3x are excluded from the scope of the foregoing). In
addition, with respect to any joint ventures where Dana has less than half of
the management control of such joint venture, Dana agrees to act in good faith
and fair dealing so as not to undermine Dana’s or its Affiliates obligations
under the Agreement with regard to the Requirements or exclusivity pursuant to
§18.1.

 

  1.2

For the term of this Agreement, and subject to the other requirements in this
Section, Sypris commits to use its commercial best efforts to maintain during
the term of the Agreement, sufficient manufacturing capacity (directly or in
combination with its subcontractors) to produce the volumes of Parts specified
in or pursuant to the Agreement and Part Delivery Amendments, except as
otherwise provided herein. On an annual basis during the term of the Agreement,
Dana will provide to Sypris a five year, non-binding forecast of its
Requirements (“Five Year Forecast”), the first 9 months of which will be updated
by Dana on a rolling monthly basis and provided to Sypris as completed. The
initial Five Year Forecast is attached hereto as Exhibit 1. Annual updates will
be provided by Dana to Sypris as completed. Within thirty days after the annual
update is provided, Sypris will provide to Dana written confirmation that it has
sufficient capacity to meet the demand described during the first 12 months of
such update to the Five Year Plan or that it has established reasonable,
detailed plans to do so (and will provide such plans to Dana). Sypris will also
inform Dana if it reasonably believes it will be unable to meet Dana’s capacity
requirements at any other time during

 

Page 1



--------------------------------------------------------------------------------

Dana Contract No.         

 

 

the Five Year Plan. Upon the request of either party, the other will promptly
make available its appropriate personnel to discuss capacity and demand issues
and work cooperatively to address any such issues. Capacity shortages will be
addressed by the parties in accordance with §18.1.

 

  1.3 Sypris will, at its expense, use its commercial best efforts to obtain and
maintain in good working order all tooling and machinery required for the
production of Parts unless otherwise agreed upon in a Part Delivery Amendment,
except as otherwise provided herein.

 

  1.4 The parties agree that, to the extent they have not already terminated or
expired as of the Effective Date, the remaining obligations of the parties
contained in the agreements between the parties set forth on Exhibit D
(“Terminating Agreements”) are hereby terminated as of the Effective Date and
will be void and without further effect after that date (with the exception of
warranty, product liability and recall, and certain water rights provisions
which will continue to apply to certain events as set forth in § 5 of the
Settlement Agreement between the parties of even date herewith).

 

2. Definitions. The following terms have the meanings set forth below when used
in this Agreement, Part Delivery Amendments or any ancillary documents:

 

  2.1 “Affiliates” means, as to any entity, any other entity that, directly or
indirectly, Controls, is Controlled by or is under common Control with such
entity.

 

  2.2 “Base Price” for each of the Parts will be set forth in the Part Delivery
Amendments for the respective Parts, subject to adjustment as provided in this
Agreement.

 

  2.3 “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of such entity,
whether through the ownership of voting securities (or other ownership
interest), by contract or otherwise.

 

  2.4 “Committed Parts” means the part numbers and designs associated with
(a) all 404 (except those described in §18.1) and S170/S190 ring gear and pinion
blankings and (b) all finished “E-Series” knuckle machining operations. Dana has
committed to transfer the Committed Parts businesses to Sypris with a target
date of full production of all Requirements for each of the Committed Parts by
Sypris in Toluca as of January 1, 2008; and the parties agree to use their
commercial best efforts to cooperate in good faith to accomplish that target,
including without limitation, to complete all related PPAP approvals (on an
expedited basis) and to execute Purchase Orders and Releases with respect
thereto. Exhibit C lists each of the Committed Parts, showing the part number,
description, end-use, class or model, material component price, Base Price,
estimated annual volume, estimated annual sales, start date, end date, minimum
percentage of Requirements that Dana will purchase from Sypris, name of the Dana
location solely for shipment purposes and acknowledgment of the delivery of
complete drawing packages and specifications.

 

  2.5 “Exclusive Parts” means each part number designated as an “Exclusive Part”
herein or in any Part Delivery Amendment and every Substitute Part associated
with such part number (including all Parts for which the minimum specified
percentage of Requirements is greater than zero, to the extent of such
percentage). All of the Committed Parts and Existing Parts constitute Exclusive
Parts.

 

Page 2



--------------------------------------------------------------------------------

Dana Contract No.         

 

  2.6 “Existing Parts” means each of the part numbers listed on Exhibit B and
any Substitute Parts for such Existing Parts. Exhibit B lists each of the
Existing Parts, showing the part number, description, end-use, class or model,
material component price, Base Price, estimated annual volume, estimated annual
sales, start date, end date, minimum percentage of Requirements that Dana will
purchase from Sypris, name of the Dana location solely for shipment purposes and
acknowledgment of the delivery of complete drawing packages and specifications.

 

  2.7 “New Parts” means any Parts that (i) are not produced for Dana by Sypris
as of the Effective Date, (ii) are not Existing Parts, Substitute Parts or
Committed Parts, and (iii) are specified by the parties in Part Delivery
Amendments or Purchase Orders after the Effective Date. New Parts are deemed to
be Non-Exclusive Parts unless otherwise specified in a Part Delivery Amendment.

 

  2.8 “Non-Exclusive Parts” means each part number designated as a
“Non-Exclusive Part” herein or in any Part Delivery Amendment.

 

  2.9 “Part” means, as applicable, any Existing Part, any Committed Part, any
New Part or any Substitute Part.

 

  2.10 “PPAP” means the production parts approval process pursuant to which
Sypris submits to Dana sample Parts for approval by Dana to proceed with
production quantities of such Parts.

 

  2.11

“Requirements” means all of the requirements for Exclusive Parts of Dana, its
Affiliates and their respective successors, licensees and assigns (collectively,
“Buyers”) for sale or use in the United States, Canada or Mexico, including all
Exclusive Parts incorporated as an intermediary step in the production of any
other finished part or assembly for sale or use in the United States, Canada or
Mexico. For example, Dana will ensure that neither Dana, nor its Affiliates, nor
any other Buyers will use (or license to use or contract with any other person
or entity to use) any Part or any Part design as an intermediate or final step
in the process of manufacturing any finished part or assembly, unless such
finished part or assembly is restricted from sale to, or use by, all persons and
entities in the United States, Canada and Mexico. If Dana is aware of any person
or entity that also currently produces or purchases the Parts directly, or
indirectly (as incorporated into any finished part or assembly), from a source
other than Sypris such that Sypris is not currently producing the applicable
percentage of Requirements for such Part(s) shown on Exhibit B, Exhibit C or in
any PDA or mutually agreed Purchase Order, Dana will proceed promptly to
transfer the applicable percentage of such production to, and purchase all such
Requirements from, Sypris as rapidly as possible, excepting gear set production
described in the last sentence of §18.1 and Dana part numbers 75727 2x and 75727
3x, each of which are expressly excluded from the scope of this definition. For
purposes of this definition of Requirements, “Buyers” shall also include any
assignee, transferee, licensee or purchaser of any business of Dana or its
Affiliates but only to the extent of the Requirements of the assignor, licensor
or seller that would have existed if Dana or its Affiliates ordering Parts
pursuant to this Agreement had not entered into such assignment, transfer,
license or purchase agreement. If any of the foregoing Buyers or their
respective Affiliates had pre-existing requirements for parts substantially
similar to the Parts, such pre-existing requirements are not deemed to fall
within the scope of the Requirements definition. For purposes of illustration
only, if such Buyers that are transferees, assignees, licensees or other
purchasers had requirements

 

Page 3



--------------------------------------------------------------------------------

Dana Contract No.         

 

 

for parts substantially similar to the Parts prior to the transfer/assignment
transaction with Dana and its Affiliates, Sypris will be entitled to manufacture
the pro-rata share of the Requirements of the combined entity,
post-transfer/assignment, attributable to Dana and its Affiliates based upon the
pre-transaction Requirements of Dana and its Affiliates.

 

  2.12 “Substitute Parts” means all future replacements and/or substitutions to
the current design level (or at the time the Parts are added to this Agreement)
of the Exclusive Parts, versions as modified by normal engineering changes, part
number changes (whether the underlying Part remains identical to the version
prior to the part number change or the part number change occurs in connection
with other modifications, substitutions or replacements) and design
modifications that serve to replace and/or supplement Exclusive Parts and
assemblies in the future. Substitute Parts includes new designs in the future
that incorporate substantially different manufacturing processes and materials
from those then-currently used for or in the Parts, but such Parts are subject
to §6.3.4 and may be Non-Exclusive Parts if Sypris is unable to fulfill the
requirements of that Section. For avoidance of doubt, in the event a Substitute
Part replaces any Exclusive Part provided by Sypris and an alternative part not
provided by Sypris (and not subject to this Agreement), then Sypris shall
receive the pro rata share of the Requirements for such Substitute Part
(comparing the Requirements of the prior Part and the part provided by others),
in an effort to mirror the Requirements for such Exclusive Part as if such Part
had not been replaced.

 

  2.13 “Transferred Parts” means (a) all 404 and S170/S190 ring gear forgings
(the “Ring Gear Forgings”) and (b) axle shaft part numbers 127437 and 127438
(the “Axle Shafts”).*********OMITTED*********************************** Price
reductions for the Ring Gear Forgings and the Axle Shafts as described in
Exhibit B will take effect on June 30, 2008 and January 1, 2008, respectively.
************************************************************** ********All
Transferred Parts are and shall continue to be Existing Parts.

 

3. Initial Term. The initial term of this Agreement will commence on the
Effective Date and unless earlier terminated as provided below, will expire on
December 31, 2014. Unless the Agreement is extended pursuant to §4, the parties
agree that after written notice to Sypris of its intent not to renew the
Agreement, Dana may on or after July 1, 2013, notwithstanding §18.1 (i) conduct
PPAP testing, (ii) enter into long-term contracts (including requirements
contracts if so desired by Dana) with third parties for the Parts covered by
this Agreement for the delivery of Parts commencing after the term of this
Agreement, and (iii) engage such third parties to develop tooling for Parts,
manufacture PPAP Parts and manufacture a supply of alternative Parts to be held
by Dana in inventory (but not to be used by Dana in production until the end of
the term of the Agreement). Sypris agrees to return to Dana any tooling in
Sypris’ possession that is owned by Dana at the end of the term of this
Agreement and will make available for purchase by Dana (at book value) any
tooling owned by Sypris that was usable exclusively to produce Parts for Dana by
Sypris.

 

Page 4



--------------------------------------------------------------------------------

Dana Contract No.         

 

4. Renewal Term. At least twenty-four (24) months prior to expiration of the
initial term of this Agreement, Dana and Sypris may negotiate in good faith to
enter into an extension of this Agreement for a renewal period agreed upon by
the parties. In the event the parties are unable to reach an agreement with
respect to the terms and conditions of such an extension, (i) Dana and Sypris
shall agree to a termination schedule that will provide for a smooth and orderly
transfer of the production of the Parts to a Dana or alternate supplier location
or locations to be designated by Dana; and (ii) Sypris shall supply to Dana a
transitional inventory of Parts subject to its available capacity to produce
such transitional inventory, as may be requested by Dana. Dana may pursuant to
subsection (ii) above request up to the aggregate number of units of Parts
supplied by Sypris during the immediately preceding nine (9) months and Sypris
will use its commercial best efforts to fill such request as promptly as
possible subject to available capacity. Sypris will have a reasonable period of
time to increase its staffing to the extent required to fulfill any such request
from Dana. “Available capacity” will include manufacturing of Parts using three
shifts of personnel (working 8 hour shifts) for five days per week. The
obligation to provide such transitional inventory will not survive the
termination of the Agreement.

 

5. Part Delivery Amendments.

 

  5.1 Parts will be provided by Sypris in accordance with this Agreement as may
be supplemented by the terms of one or more Part Delivery Amendments describing
any New Parts that may be agreed upon by Dana and Sypris (which Amendments are
and shall be an integral part of this Agreement), each substantially in the form
included in Exhibit A (Form of Part Delivery Amendment) (each, a “Part Delivery
Amendment”).

 

  5.2 Such Part Delivery Amendments may set forth Dana’s initial good-faith
forecasted volume of Parts, which forecast is provided to Sypris for planning
purposes only. Dana does not commit to purchase any specific quantity or volume
of Parts from Sypris unless otherwise agreed in this Agreement or in the
supplemental terms of a Part Delivery Amendment with respect to the New Parts
governed thereby.

 

  5.3 If Dana would like to explore with Sypris the possibility of it
manufacturing for Dana New Parts, Dana will provide Sypris with a general
description of the New Parts. Sypris will promptly, and at no charge to Dana,
either (i) prepare a proposal to Dana setting forth all of the various pricing
and other terms and conditions on which it would provide such New Parts,
including the terms and conditions listed in the Part Delivery Amendment form
included in Exhibit A, or (ii) notify Dana that Sypris will not be providing
such proposal. Dana may engage third parties to supply the proposed New Parts or
Substitute Parts therefor, or elect to manufacture in its own facilities any
such parts. The exclusivity commitments described in §18.1 do not apply to New
Parts which are in all cases Non-Exclusive Parts, as are any Substitute Parts
for New Parts unless otherwise agreed upon in writing by the parties.

 

  5.4

Once executed by both parties, each Part Delivery Amendment for New Parts will
be effective as supplemental terms to this Agreement with respect to such Parts
(unless a different Part Delivery Amendment Effective Date (as defined below) is
specified in the Part Delivery Amendment) and the New Parts described therein
will be treated as “Parts” governed by this Agreement, except that they will not
be subject to the exclusivity commitments in §18.1 (unless otherwise agreed upon
in a PDA). Each Part Delivery Amendment will specify the date on which such Part
Delivery Amendment is effective (“Part Delivery Amendment Effective Date”) and
the term during which such Part

 

Page 5



--------------------------------------------------------------------------------

Dana Contract No.         

 

 

Delivery Amendment will be in effect. Dana will not be obligated to pay for, and
Sypris will not be obligated to deliver, any proposed New Parts, unless and
until the parties have executed and delivered a Part Delivery Amendment (or a
provisional Purchase Order) covering such Parts in accordance with this
Section 5, and Dana has provided Releases for such New Parts.

 

  5.5 Each Part Delivery Amendment is incorporated by reference herein, and will
be subject to the terms and conditions of this Agreement in accordance with §32.
The Part Delivery Amendments will be serially numbered (i.e., the first being
Exhibit A-1, the second being Exhibit A-2, the third being Exhibit A-3, etc.).
The labeling of Exhibits and other attachments to each Part Delivery Amendment
will reflect the numbering of the corresponding Part Delivery Amendment.

 

  5.6 Nothing in this Agreement shall be construed as a (i) right for Sypris to
supply, or an obligation for Dana to receive proposals for the provision of, any
proposed New Parts, or (ii) a limitation on Dana’s discretion for selecting any
third party or Dana facility for the provision of any proposed New Parts. For
avoidance of doubt, the foregoing sentence shall not be construed to limit
Dana’s obligations with respect to Exclusive Parts.

 

6. Prices and Price Adjustments.

 

  6.1 The Base Prices for the Parts for the full term with respect to any such
Part will be as set forth in Exhibit B for Existing Parts, in Exhibit C for the
Committed Parts and in the Part Delivery Amendments for the respective New
Parts, subject however to the adjustments set forth below. All prices and price
adjustments are stated in United States dollars. To the extent that the parties
each determine that the use of alternative currencies may be mutually
beneficial, the Parties agree to work together from time to time to consider the
use of such alternatives. Prices do not include sales and use taxes, which will
be the responsibility of Dana.

 

  6.2 The Base Prices for each of the Parts shall be adjusted from time to time
to reflect any change in the price of materials, components or subassemblies
purchased by Sypris from Dana and/or Dana’s suppliers for production of the
Parts on a pass through basis.

 

  6.2.1 The parties agree that no prices under the Agreement or any Part
Delivery Amendment will be adjusted for any increase or decrease in Dana’s
requirement for Parts or for changes in demand dictated by Dana’s customers,
except for changes requested by Dana to the number of units to be delivered
during the “Firm Window” (meaning the succeeding 5 days from the then-current
date on the forecast timeline of the Release, or, with respect to New Parts, as
otherwise defined and described in the Part Delivery Amendment), or as otherwise
provided by Ohio Revised Code Section 1302.19 or any successor statute
(codifying U.C.C. 2-306).

 

  6.2.2 For purposes of illustration only, Dana’s opportunity to obtain
significant additional business by delivering significant expedited volumes to
help satisfy a new fleet order would be an example of an unreasonably
disproportionate change in orders, while a substantial drop in volumes due to
the overall reduction in industry volumes would not be deemed an unreasonably
disproportionate change.

 

Page 6



--------------------------------------------------------------------------------

Dana Contract No.         

 

  6.2.3 Any price adjustments pursuant to this §6.2 will be based upon the
reasonable, direct, out-of-pocket costs incurred by Sypris for which reasonable
documentation is provided to Dana; however, Sypris will not, for cost
reimbursement purposes, change historic practices concerning schedule
volatility; provided that (i) the parties will use commercial best efforts to
reach agreement on any such price increases (or other form of reimbursement)
prior to the effectiveness of such change; (ii) in the absence of such agreement
Sypris agrees to use its commercial best efforts to produce and deliver the
requested Parts; and (iii) Dana agrees to pay Sypris’ invoice for any such
increase or reimbursement promptly in accordance with §6.5 as an “Undisputed”
amount under §6.5(ii); provided, however that such payment shall not operate as
a waiver of any objection by Dana to such price increase or reimbursement. The
Base Price for each of the Parts shall be adjusted from time to time as follows:

 

  (a) The Base Price for each Part will be adjusted to reflect any changes in
design, specification, material grade, production process, quality requirements,
packaging and/or delivery points specified by Dana that result in an increase in
cost to Sypris (including without limitation any changes to the Supplier Quality
Development Manual or Dana’s inspection standards), as shown in documentation
describing such increase. For avoidance of doubt, nothing in the foregoing
sentence shall be construed to permit more frequent changes to the standard
materials prices than those specified in §8.3. The parties agree to administer
price adjustments relating to the changes described in this §6.2 in accordance
with past practices (except when past practices directly conflict with processes
described in this Agreement).

 

  (b) In the event Sypris initiates a change in the design, process, quality
requirements, packaging and/or shipping of a Part that requires the approval of
Dana, and the result of which reduces the delivered cost of the Part to Dana,
the savings (net of any costs incurred by Sypris or Dana to accommodate such
change) will be shared equally between the parties.

 

  (c) In the event Dana initiates such a change in the design, process, quality
requirements, packaging and/or shipping of a Part (including without limitation
any changes to the Supplier Quality Development Manual or Dana’s inspection
standards), the result of which reduces the delivered cost of the Part to Dana,
the savings (net of any costs incurred by Sypris or Dana to accommodate such
change) will be enjoyed exclusively by Dana.

 

  6.3 Substitute Parts will be priced as follows:

 

  6.3.1 Substitute Parts having the same production process, material grade and
gross weight will have the same Base Price as the Parts they replace.

 

  6.3.2 Base Prices for Substitute Parts, which have the same production
process, but change in material grade or gross weight, will be adjusted upward
or downward to reflect the change in gross weight and/or the change in material
grade.

 

  6.3.3 Base Prices for Substitute Parts, which have a substantial change in the
production process from adding or deleting processes, will be adjusted upward or
downward to reflect (i) any change in material grade and/or gross weight as
outlined in §6.3.2 and (ii) any change in cost that is reasonably expected to
result from the added or deleted operations. The parties will agree upon a
reasonable price adjustment for the added or deleted operations.

 

Page 7



--------------------------------------------------------------------------------

Dana Contract No.         

 

  6.3.4 For Substitute Parts with specifications materially different than their
predecessors (i.e., the Substitute Parts incorporate both substantially
different manufacturing processes and substantially different materials from
those currently used in the Parts), the parties will work together in a
cooperative fashion beginning with and through the design process to provide
Sypris with an equitable basis under which to produce the Substitute Parts, and
therefore continue to derive economic benefit from this Agreement. Sypris will
retain the right to produce any new designs for the Parts in accordance with
this §6.3.4, provided Sypris has the technical capabilities and is competitive
with the prices offered for those new designs by other sources that Dana
reasonably believes are qualified to produce such new designs. If Sypris does
not have such capabilities or is not price competitive for Substitute Parts with
specifications materially different than their predecessors as described herein,
such Substitute Parts will be deemed Non-Exclusive Parts for the remainder of
the term of the Agreement.

 

  6.4 The price and delivery terms are Free On Board (“FOB”) (as defined at Ohio
Revised Code Section 1302.32 or any successor statute) Sypris’ plants. Dana will
furnish returnable containers in sufficient quantities to support its production
schedules at no cost to Sypris; provided, however, that Sypris acknowledges that
Dana owns axle shaft racks and returnable dunnage used by Sypris to transport
the Parts prior to the Effective Date. Sypris will use reasonable care to avoid
damage or loss to the containers, and to give Dana adequate notice of container
shortages. Prices do not include duties, taxes, shipping, freight, handling or
insurance, which will be the responsibility of Dana, except as otherwise
specified in this Agreement.

 

  6.5
**********************OMITTED*********************************************************************

****************************************************************************************************

 

  •  

**************************************************************************************************

****************************************************************************************************

****************************************************************************************************

 

  •  

**************************************************************************************************

 

  •  

**************************************************************************************************

****************************************************************************************************

****************************************************************************************************

 

Page 8



--------------------------------------------------------------------------------

Dana Contract No.         

 

****************************************************************************************************

********************************OMITTED***********************************************************

****************************************************************************************************

****************************************************************************************************

****************************************************************************************************

****************************************************************************************************

 

  6.6 Sypris will bear all incremental and/or premium shipping charges for
emergency or expedited deliveries to the extent caused by Sypris’ fault. Under
such circumstances, Dana may reasonably specify the carrier and/or method of
transportation, and Sypris will process shipping documents and route shipments
of the Parts accordingly. Sypris will be responsible for all excess costs
charged by such carrier because of its failure to comply with Dana’s or its
logistics providers’ transportation instructions provided that Sypris receives
prior notice of the instructions and agrees in advance that such instructions
are reasonable, such agreement not to be unreasonably withheld, conditioned or
delayed.

 

  6.7 Neither party will unilaterally setoff against or recoup from any amounts
due to the other party or its Affiliates amounts that are Undisputed under the
Agreement, including without limitation by way of deduction, debit memo,
non-payment of Undisputed amounts due or otherwise.

 

  6.8
****************************************************************************************************

**********************OMITTED*********************************************************************

 

7.

Eligible Purchasers. Dana’s Affiliates that have executed this Agreement will
have the right to issue (but not the obligation to issue), and Sypris agrees to
honor, Purchase Orders and Releases (as defined in §11) submitted pursuant to
Part Delivery Amendments. (Nothing herein

 

Page 9



--------------------------------------------------------------------------------

Dana Contract No.         

 

 

is intended to modify or lessen Dana’s or its Affiliates’ obligations to
purchase the Requirements for Exclusive Parts.) Any pricing, other terms of
purchase and protections that are available to Dana pursuant to the Agreement
will be made available to any Dana Affiliates that are purchasing Parts pursuant
to this Agreement. With respect to any Dana Affiliate that issues Purchase
Orders and Releases, each of such Dana Affiliates will abide by the applicable
terms and conditions of this Agreement with respect to the liabilities relating
to such Purchases and Releases, but not to the liabilities relating to Purchases
Orders or Releases to which such Affiliate is not a party. The Dana Affiliates
issuing Releases for Parts will be responsible for payment for Parts specified
in orders issued by such Affiliates; provided, however, that if such Affiliates
fail to pay within the then applicable timeframe pursuant to §6.5, Dana will be
obligated to promptly pay all such Undisputed amounts. All parties, including
such Affiliates (solely to the extent of this paragraph 7), hereby agree to
submit to the exclusive dispute resolution provisions and jurisdiction (in Ohio
and the United States, as applicable), as provided in §§ 27 and 28 hereof.

 

8. Materials.

 

  8.1 Sypris will purchase all material, components and subassemblies required
for the production of Parts from Dana through Dana’s Global Purchasing
Agreement, which will provide for the transfer at such prices as may be offered
by Dana’s suppliers from time to time. Any change to current material, component
or subassembly prices from Dana’s suppliers will be passed through from Sypris
to Dana as a proportionate adjustment to the materials portion of the Base Price
for each affected Part. If Dana agrees, Sypris may purchase material for the
production of Parts from other suppliers or it may elect to produce purchased
components internally, but Dana’s Global Purchasing Agreement price will remain
the price that will be used to calculate materials cost. Sypris’ payment terms
for all materials purchased through Dana’s Global Purchasing Agreement are net
59 days, payable to Dana, except as set forth in Section 8.2 below.

 

  8.2 Unless and until the Parties mutually agree otherwise, Sypris shall
continue to be entitled to order all materials required for the production of
Parts by Sypris at its Morganton plant directly from Dana, and Dana shall order
all such materials directly from Dana’s designated suppliers. Sypris’ payment
terms for all such materials purchased through Dana are net 53 days, payable to
Dana.

 

  8.3 Unless otherwise agreed by the parties, Dana will provide Sypris with at
least 90 days prior written notice of changes to raw material, component part
and subassembly price standards, except when a shorter timeframe is necessary
due to specific customer demands. In such instances, Dana will provide Sypris
with as much notice as is possible under the circumstances. Any notice provided
pursuant to this §8.3 will include reasonably detailed documentation of the new
standard prices for each applicable part number, reasonably detailed assurances
that Dana has loaded (and tested) such new prices for the Parts into its
automated payment systems and will pay such adjusted prices when due, and a
description of Dana’s plans, processes and timetables for implementing such new
prices (a “Standards Change Notice”). Such changes to the standards will be made
in a coordinated fashion during the fourth quarter of any calendar year, or as
otherwise mutually agreed, and all such changes in pricing shall be conditioned
upon the timely receipt by Sypris of an accurate and complete Standards Change
Notice.

 

Page 10



--------------------------------------------------------------------------------

Dana Contract No.         

 

  8.4 Dana has allowed Sypris to use Dana’s enterprise resource planning (“ERP”)
software tool in performing Sypris’ obligations under the Existing Agreements.
Sypris agrees to use its commercial best efforts to discontinue all such use,
and (i) arrange for its migration to an alternative ERP tool (or obtain a
license in its own name of the same tool and use its own infrastructure for the
operations of the tool) in connection with its performance of the Agreement on
or before March 31, 2008, and (ii) complete such migration on or before June 30,
2008. Sypris agrees to pay to Dana a fee of $10,000 per month for use of the ERP
tool for each month after March 31, 2008 (and $25,000 per month after June 30,
2008), that Sypris continues to use Dana’s copy of the tool in connection with
this Agreement; provided, however, that in any event Sypris shall discontinue
its use of the ERP tool by no later than December 31, 2008.

 

9. Unprofitable Parts. Except as otherwise set forth below, should Sypris
determine that it is unable to produce a class of Parts profitably, it may
provide Dana with written notification of Sypris’ intent to transfer the
production of such Parts to Dana and/or another supplier to be identified by
Dana. Upon receipt of such notice, Dana will proceed promptly to secure another
supplier for the class of Parts and will use its commercial best efforts to
complete the transition within 120 days (or such other timeframe as the parties
may agree to in writing). Dana will provide Sypris with the information required
to create a surplus of Parts (subject to its available capacity) and to take any
other steps necessary for an orderly transition. Dana shall have the option of
acquiring any or all tooling that Sypris uses exclusively for producing that
class of Parts from Sypris for a price that is equal to its book value at the
time of Dana’s purchase. The parties agree that all Parts identified on Exhibit
E have either been reduced in price or are the subject of “value stream”
savings, and therefore all Parts identified on Exhibit E are excluded from the
scope of this § 9.

 

10. Relationships.

 

  10.1 Dana will retain control of and be responsible for all relationships with
its end customers.

 

  10.2 Sypris is an independent contractor and not an employee, agent, partner
of or a joint venturer with Dana. Except as otherwise set forth in this
Agreement, Sypris will furnish all personnel, materials and equipment as
necessary to perform its obligations under this Agreement. All personnel
performing services under this Agreement will be Sypris’ employees or agents and
under Sypris’ exclusive direction and control at all times and Sypris will be
solely responsible for their compensation and benefits, social security and
income tax withholding, unemployment and workers’ compensation and similar
matters, excepting any residual benefits or similar obligations Dana may have
with respect to prior employment by Dana of any Sypris employees. Each party
will ensure that its employees observe the others’ and its Affiliates’ security
and safety rules at all times when they are on the others’ and its Affiliates’
premises.

 

11.

Purchase Orders, Releases, Changes. Dana shall issue to Sypris a non-binding
blanket purchase order (“Purchase Order”) on a provisional basis (each of which
are hereby incorporated by this reference as an appendix to Exhibit B, Exhibit C
or the applicable PDA, as appropriate, depending upon whether the Purchase Order
relates to Existing Parts, Committed Parts or New Parts) and monthly rolling six
month forecasts for its Requirements for the Parts, the most current 5 days of
which will constitute firm orders (“Releases”) for the delivery of the Parts.
Any prices in Purchase Orders that deviate from previously agreed upon prices
for Parts must be mutually agreed upon by the parties. Sypris shall deliver the
Parts in the volumes and in accordance with the schedule and shipment
instructions set out in each Release. In the

 

Page 11



--------------------------------------------------------------------------------

Dana Contract No.         

 

 

event Dana requests that a change be made to the fixed 5-day production
schedule, Sypris will use its commercial best efforts to make such change,
provided, however, that any costs of a material nature incurred by Sypris to
change the schedule will be borne by Dana, in accordance with the procedures set
forth in §6.2. The terms and conditions of this Agreement will supersede those
contained in any Purchase Order or Release as set forth in §33 below.

 

12. Title and Risk of Loss. Title to and risk of loss for the Parts will pass to
Dana upon delivery of the Parts to the carrier in accordance with the F.O.B.
terms of § 6.4 hereof.

 

13. Inspection; Quality.

 

  13.1 Dana and its customers may inspect and/or test Parts at any time at their
own expense and Sypris will, at no charge, make its premises available for this
purpose and provide any necessary assistance to make the procedures safe and
convenient for Dana. No inspections and/or tests by Dana will relieve Sypris of
its obligations to inspect and test the Parts. If Parts that do not conform to
applicable requirements are delivered, the parties will address the provision of
such non-conforming Parts in accordance with the Default process described in §
26.

 

  13.2 Sypris will maintain QS9000 and ISO 14001 registrations, or within a
reasonable time, the then current versions or replacements thereof, for the
plants at which the Parts are manufactured, including without limitation, the
“ISO-9000 Quality System Requirements” and/or TS 16949 (with the exception of
the Louisville and Marion plants, which will be certified by the end of June,
2008 and December 2007, respectively). Between the Effective Date of this
Agreement and December 31, 2007, Sypris agrees to implement any changes in its
current practices as are reasonably required to meet the quality requirements
(including the standards and procedures set forth in provisions of Dana’s
“Supplier Quality Development Manual,” (located at
http://supplier.dana.com/sdmanual/, also referred to in this Agreement as the
“Manual”), as amended from time to time by Dana; provided, however, that the
parties agree to use their commercial best efforts to agree in good faith with
respect to any proposed exceptions to such Manual. Sypris acknowledges that
compliance with such Manual, as updated from time to time, is not contingent
upon the outcome of the good faith discussions described in the preceding
sentence.

 

  13.3 Dana agrees to provide all applicable engineering drawing packages,
quality metrics and delivery metrics on a timely, complete and accurate basis.
Within 30 days of the Effective Date, the parties will meet to determine how to
treat the impact of (i) supplier delivery and quality performance, (ii) the
availability (or lack thereof) of current and complete drawing packages and
specifications, and (iii) the impact of drop-ins, pull-forwards and other short
lead time changes in orders among others, on the measurement of delivery and
quality performance of Sypris, it being the objective of the parties to have an
accurate, equitable and efficient process for measuring such performance.

 

  13.4

Sypris will also utilize a rigorous system of quality assurance standards and
operational policies, procedures and processes that are consistent with
inspection methods in the control plan of the approved PPAP. The quality
assurance standards and operational policies, procedures and processes that
apply to all Releases generally will be included in the Supplier Quality
Development Manual as amended from time to time, consistent with the foregoing.
Sypris will be responsible for compliance with such updated

 

Page 12



--------------------------------------------------------------------------------

Dana Contract No.         

 

 

requirements, consistent with the foregoing. Any additional or modified quality
assurance standards and operational policies, procedures and processes for New
Parts will be included in the PDA.

 

  13.5 Sypris and Dana will agree upon the establishment of initial PPM targets
for each of the commodities that will serve as the quality benchmark as of the
Effective Date, and future PPM target improvements and timeframes for
achievement, which targets will be the subject of an Exhibit. The parties shall
work together in a cooperative manner to review the quality compliance and
quality assurance standards and procedures from time to time, and to mutually
agree upon any changes that would help to improve the cost and quality of the
Parts.

 

14. Value Engineering. Sypris will participate from time to time in Dana
sponsored VA/VE programs and will collaborate with Dana engineering and design
in efforts to reduce the delivered cost of the Parts for both parties.

 

15. Part Warranty.

 

  15.1 Sypris warrants that the Parts supplied hereunder will be free from
defects in workmanship and conform to drawings and specifications of Dana and
Dana’s OEM customers, provided that if Sypris purchases steel, components or
subassemblies for the production of Parts from suppliers not covered by Dana’s
Global Purchasing Agreement, Sypris warrants such materials will be free from
defects. In those circumstances where Sypris purchases raw material, components
or subassemblies for the production of the Parts through Dana’s Global
Purchasing Agreement, Sypris will only be responsible for incoming and
in-process inspections of such raw material, components or subassemblies in
accordance with Dana’s inspection standards (or its current equivalent), but
shall not otherwise be responsible for any defects or resulting liabilities that
may arise or result from defective and/or non-conforming raw material,
components or subassemblies. Dana will reimburse Sypris for its costs associated
with any rework or replacement of Parts that may result from the use of
non-conforming raw material, components or subassemblies purchased through
Dana’s Global Purchasing Agreement. Sypris will in its reasonable discretion,
present to Dana reasonable documentation of any increased costs incurred or to
be incurred by Sypris with regard to amendments to the inspection standards. The
parties will promptly discuss in good faith any such documentation presented by
Sypris.

 

  15.2

Sypris agrees that it will be responsible for all reasonable, direct, out of
pocket costs incurred by Dana (and/or its customers), excluding consequential
damages, to the extent caused by a breach by Sypris of the warranties for Parts
offered by Sypris to Dana (which shall be the same as the terms of those
warranties offered by Dana to its customers, provided that the terms of such
warranties were typical in the industry (“Dana Warranties”)). The length of the
warranty period for the Parts will be five (5) years or 750,000 miles whichever
comes first, for heavy-duty truck market Parts, two (2) years (with unlimited
miles) for medium-duty truck market Parts and the period of time specified in
Exhibit F for light-duty truck market Parts. However, if Dana extends the
warranty period for any Dana Warranties to be consistent with industry standards
for length of warranty, or otherwise changes the other terms of such warranties
to be substantially consistent with industry standards, Dana will provide Sypris
with written notice of such change and Sypris will, as promptly as is reasonably
possible, implement a corresponding extension of the warranty period for the
Parts, or otherwise update its

 

Page 13



--------------------------------------------------------------------------------

Dana Contract No.         

 

 

warranty for Parts to account for any such other amendments that are
substantially consistent with industry standards. In the event Dana is able to
achieve an increased selling price from its customers for Dana products that
contain Parts, in exchange for lengthening or otherwise modifying the Dana
Warranties, Dana will negotiate in good faith a price increase with Sypris for
the affected Parts. Dana specifically acknowledges that Sypris shall not be
responsible for any failure to find and remedy any defects in materials if
Sypris has properly performed the inspection procedures or which would not have
been detected by those inspection procedures. In the event such failure is only
partly attributable to the breach of Sypris’ warranty in §15.1, then Dana and
Sypris will agree, in good faith, upon a reasonable and equitable apportionment
of Dana’s reasonable, direct, out-of pocket costs, damages and expenses between
Sypris and any other person or entity, it being the intent of the parties that
Sypris should be responsible for such costs and expenses to the extent
attributable to its failure to provide Parts that conform to the warranties in
§15. In the event of a potential warranty claim, Dana, Sypris, the material
supplier and any other party to the claim, as appropriate, shall participate in
the process of analyzing the root cause of the failed Part to determine if the
failure was the result of use, design, assembly, material, workmanship or such
other cause, and Dana shall reasonably determine allocation of responsibility
based upon such joint findings.

 

  15.3 In the event of a recall, Sypris shall only be responsible to the extent
that such recall is caused by a breach of Sypris’ warranty in §15.1 or a breach
by Sypris of the Dana Warranties. Dana specifically acknowledges that Sypris
shall not be responsible for any failure to find and remedy any defects in
materials if Sypris has properly performed the inspection procedures or which
would not have been detected by those inspection procedures. In the event such
recall is only partly attributable to the breach of Sypris’ warranty in §15,
then Dana and Sypris will agree, in good faith, upon a reasonable and equitable
apportionment of Dana’s reasonable, direct, out-of pocket costs, damages and
expenses between Sypris and any other parties to the recall campaign, it being
the intent of the parties that Sypris should be responsible for all costs and
expenses associated with recalls to the extent the same were attributable to its
failure to provide Parts that conform to the warranties in §15 and the Dana
Warranties.

 

  15.4 The parties agree that out of pocket costs and expenses described in
§15.2 and §15.3 above include, without limitation, any direct, reasonable, out
of pocket labor charges incurred by Dana for inspection and warranty or recall
work for which Sypris is responsible pursuant to the terms of this §15 (e.g.,
direct, reasonable, out of pocket labor charges for inspecting and ultimately
changing a Part that does not meet the warranty obligations described in this
§15 or Dana Warranties).

 

  15.5 Other than the foregoing product warranties, Sypris makes no other
product warranties, express or implied, including any implied warranties of
merchantability or fitness for a particular purpose. This §15 will survive the
expiration or termination of the Agreement.

 

16.

Choice of Production. The initial manufacturing location for particular Parts
will be specified in the applicable Exhibits to this Agreement. Sypris may
produce the Parts at Sypris’ other plants or at any other facility or company
with the prior approval of Dana which approval shall not be unreasonably
withheld. The design rights for all Parts will remain the property of Dana
and/or its respective customers, while Sypris will assume ownership of all
tooling. Any third parties engaged by Sypris in connection with the supply of
Parts must agree in writing to abide by the terms of this Agreement to which
Sypris is subject, including but not limited to terms with

 

Page 14



--------------------------------------------------------------------------------

Dana Contract No.         

 

 

respect to intellectual property, confidential information and audit. Sypris
agrees to identify Dana as a third party beneficiary in all such agreements.
**********OMITTED*****************************************************************
Sypris agrees to provide Dana with at least thirty (30) days prior written
notice of any intent to change production location, and that no transfer will
diminish the quality of any Parts, increase the landed price or expense to Dana
under this Agreement, or result in any delivery terms that are less favorable to
Dana than those in effect prior to such transfer. Any tooling or machinery
required for the supply of Parts at the new production location will be at
Sypris’ expense.

 

17. Transfer of Committed Parts.

 

  17.1 For each of the Committed Parts to be transferred to Sypris, Dana will
provide, at no cost to Sypris, technical and process support to assist Sypris
with the layout and installation of the production assets, the training of
people and the pre-production qualification of the parts. As part of this
process, Dana will video each of the production processes, secure the inventory
of spare parts and tooling, and with Sypris, PPAP the last run of production
parts produced on the equipment prior to shutdown. Dana will be responsible for
building any necessary inventory of finished goods (of a reasonable quantity and
subject to Dana’s available capacity) prior to the shutdown of production for
purposes of maintaining a continuity of supply during the relocation and
installation of the assets. For a reasonable time following release for full
production, Dana will provide technical assistance and support on an as-needed
basis to help resolve any production, quality and/or delivery issues that may
arise on the same basis.

 

  17.2 Sypris is responsible for all tooling costs required to transfer
production of Committed Parts to Sypris and Sypris will own this tooling,
subject to the design rights of Dana and/or Dana’s respective customers.

 

  17.3 Once tooled, Sypris will produce a reasonable number of samples of
Committed Parts for Dana in a quantity and for a price (for samples only) to be
mutually agreed upon between the parties. Sypris will submit these samples along
with PPAP submittals to Dana for approval. Dana will qualify Committed Parts
generally within thirty (30) days, but in no event more than sixty (60) days, of
receipt of the sample quantities. Once qualified, Dana will provide Sypris with
a monthly rolling six month forecast in accordance with §11 hereof, the first 5
days of which will constitute Releases for delivery of the Parts.

 

  17.4 Should part samples fail qualification testing by Dana, Dana will provide
Sypris with written notice of such failure specifying the nature of any
deficiencies. Sypris will then submit new samples in accordance with §17.3
hereof and the parties will follow this process until such time as all Committed
Parts have been qualified and released for full production.

 

18. Exclusivity.

 

  18.1

Subject to the terms herein, Dana and its Affiliates will purchase the
Requirements described in §2.11 for the Exclusive Parts listed in Exhibit B
(Existing Parts), Exhibit C (Committed Parts) and for any other Exclusive Parts,
exclusively from Sypris and will not source such Parts (or Requirements) from
within Dana, its Affiliates or from any other supplier. However, if Sypris does
not have capacity to meet the Requirements (notwithstanding its obligations
under §1.1), Dana and Sypris will work together to

 

Page 15



--------------------------------------------------------------------------------

Dana Contract No.         

 

 

secure additional capacity to supply the Parts for Dana, including the use of
other suppliers on an interim basis if so required, preferably as subcontractors
to Sypris. The parties agree that such use of other suppliers will be no worse
than cost neutral to Dana, and that Sypris will refund to Dana any direct, out
of pocket incremental costs relating to such use of the alternate suppliers. In
so cooperating with regard to capacity, Dana agrees to facilitate dialogue
between Sypris and any alternate suppliers and to share promptly with Sypris any
demand information that Dana receives from its customers, to the extent not
prohibited from doing so under its agreements with those customers, and if
prohibited, to use commercial best efforts to obtain consent to do so. The
parties agree that the use of an Exclusive Part in a finished product or
assembly as described in §2.11 does not relieve Dana or its Affiliates from the
exclusivity obligations of this §18; however, Dana may continue to import from
its Affiliate in Argentina up to 80,000 gear sets per year as an exception to
such exclusivity commitments.

 

  18.2 All Non-Exclusive Parts are excluded from the scope of this §18.

 

  18.3 Sypris agrees that Dana’s use of PPAP parts in inventory as of the
Effective Date, some of which are identical or substantially similar to the
Parts and were obtained from alternative sources, is not a violation of Dana’s
obligations under this § 18 or otherwise pursuant to this Agreement. Dana agrees
that it will provide an inventory report concerning such parts that reflects
usage by Dana after the Effective Date. Dana represents that the market value of
the inventory parts within the scope of this §18.3 will not exceed $3.9 million
in the aggregate. In exchange for Sypris’ lost margins with respect to such PPAP
inventory, Dana will purchase additional Requirements for carrier part number
127603 (or an appropriate, mutually agreed substitute) in an aggregate amount of
$2,750,000, in addition to the Requirements to which Sypris is otherwise
entitled pursuant to Exhibit B, on or before December 31, 2008. Sypris will have
access to the appropriate Dana information and personnel quarterly to audit that
the additional revenue has been, or is being, delivered to Sypris during the
effective period.

 

19. Confidential Information.

 

  19.1

During the term of this Agreement and thereafter, except as required by law or
as reasonably necessary to perform this Agreement or with the written consent of
the disclosing party, neither party will disclose to any individual or entity,
or use for any purpose, any proprietary or confidential information disclosed to
it in writing (or orally, if subsequently confirmed in writing) hereunder,
including, without limitation, information relating to the disclosing party’s
finances, suppliers, customers, products, processes, operations, equipment,
organization, know-how, patents and trademarks. The receiving party agrees to
restrict access to and disclosure of any information described in this paragraph
(hereinafter “Confidential Information”) to the directors, officers and
employees of the receiving party and its Affiliates who have a need to know the
Confidential Information for the purposes of completing the work contemplated by
this Agreement. The receiving party will not disclose the Confidential
Information directly or indirectly, to any other person, firm, corporation or
entity. The receiving party will be liable for any breach of these obligations
by any of its directors, officers, employees or agents and those of its
Affiliates. The foregoing provisions do not apply to information that (i) is
known by the receiving party at the time it is disclosed by the other; (ii) is
lawfully and unconditionally obtained thereafter from a third party, such third
party having a bona fide right to disclose the Confidential Information and such
third party not having any confidential relationship or obligation to the
disclosing party or its Affiliates and

 

Page 16



--------------------------------------------------------------------------------

Dana Contract No.         

 

 

without breach of the restrictions contained in this Agreement; (iii) is or
later becomes public knowledge other than through disclosure by the receiving
party or any Affiliate of the receiving party; (iv) was independently developed
by the receiving party without access to and/or use of the disclosing party’s
Confidential Information or a breach of this Agreement; or (v) was approved for
release in writing by the disclosing party. If Confidential Information is
required by law, court order or governmental agency order to be disclosed, then
the receiving party shall immediately notify the disclosing party that
production or disclosure has been ordered and, to the extent permitted by law,
shall take all reasonable steps and cooperate with the disclosing party to limit
disclosure of the Confidential Information.

 

  19.2 Without limiting the generality of the foregoing, Sypris will not use any
design or other Confidential Information provided by Dana for any purpose other
than to produce the Parts for Dana and/or its Affiliates.

 

  19.3 Sypris will not, without first obtaining the written consent of Dana’s
Global Supply Chain Management Group (“GSCMG”) advertise or publish in any
marketing or promotional context the fact that Sypris has contracted to furnish
Dana the Parts, or use any trademarks or trade names of Dana or its Affiliates
in Sypris’ advertising or promotional materials.

 

  19.4 The receiving party will give prompt notice to the disclosing party of
any unauthorized use or disclosure of any Confidential Information. The
receiving party agrees to use commercially reasonable efforts to assist the
disclosing party in remedying any unauthorized use or disclosure of any
Confidential Information.

 

  19.5 The receiving party will use at least the same degree of care as the
disclosing party, but no less than a commercially reasonable degree of care, to
avoid inadvertent disclosure or unauthorized use of Confidential Information
which it employs with respect to its own proprietary or confidential information
that it does not wish to have disseminated, published or disclosed.

 

  19.6 This §19 will survive the expiration or termination of this Agreement.

 

20. Patents, Trademarks and Know-How. Dana hereby licenses to Sypris, on a
non-exclusive basis, any and all right, title or interest in or to the patents,
trademarks, trade names, designs, inventions or know-how of Dana with respect to
the design of the Parts solely to the extent necessary to carry out this
Agreement. This license expires upon expiration or termination of this
Agreement. During the term of this Agreement and thereafter, neither party may
use any trademarks, trade names, or other marks which are owned or controlled by
the other party or which the other party is licensed to use except with that
party’s prior written consent.

 

21. Improvements and Inventions. Any discovery, invention or improvement
(collectively, “Discovery”) with respect to the design of the Parts which is
conceived or developed by either party individually or jointly in the course of
performing this Agreement will be the property of Dana, and Dana will be the
owner of all intellectual property rights arising in any jurisdiction in the
world pertaining thereto. Dana will have the right to apply for patent
protection for such Discovery in its own name and at its own expense, and Sypris
will cooperate with Dana (and Sypris will direct its Affiliates to cooperate, as
applicable) in connection with any such application and the prosecution thereof.
Notwithstanding the foregoing, any manufacturing process improvements, including
related drawings, tools, dies and fixtures, conceived or developed by Sypris,
will be the property of Sypris. This §21 will survive the expiration or
termination of this Agreement.

 

Page 17



--------------------------------------------------------------------------------

Dana Contract No.         

 

22. Legal Compliance. Each party represents and warrants to the other that in
the performance of this Agreement, it will comply in all material respects with
all applicable statutes, laws, regulations and judicial or administrative orders
applicable to its obligations under this Agreement. If required pursuant to a
Part Delivery Amendment, Sypris will properly classify, describe, package, mark,
label and provide any necessary Material Safety Data Sheets (“MSDS”) for the
Parts and will pack and ship them in compliance with all applicable hazardous
materials laws, regulations, ordinances and orders, including without limitation
California Proposition 65, and European Union End-of-Vehicle Life Directive
2000/53/EC.

 

23. Audit. Upon notice from Dana, Sypris will provide Dana and its agents with
access to and any reasonable assistance that they may require with respect to
Sypris’ relevant locations and records for the purpose of performing audits or
inspections regarding Sypris’ compliance with the terms of this Agreement,
including operational, security and quality related issues. If any audit by Dana
results in Sypris being notified that it is not in compliance with any
requirement set forth in this Agreement, Sypris will, and will cause its agents
and Affiliates to, promptly take actions to comply with such requirement,
including correcting any historical non-compliance (e.g., with regard to
overcharging for Parts) after the Effective Date. Audits may be conducted only
during normal business hours and no more frequently than quarterly. In addition
to the foregoing audits, Dana may engage a professional firm (other than Dana’s
auditors) which, upon the execution of a confidentiality agreement with Sypris,
may periodically conduct a review or an audit of Sypris’ operations with respect
to the Parts. Dana agrees to provide, upon request up to twice per calendar year
during the term of the Agreement, an officer’s certification regarding Dana’s
and its Affiliates compliance with the exclusivity obligations in §18 of this
Agreement as determined by such officer after reasonable inquiry. In the event
it is determined that Sypris is not providing all of the Requirements then the
rebates described in §6.8 will be suspended until such time as Sypris is
producing all Requirements in accordance with §2.11, in addition to any other
remedies that Sypris may have.

 

24. Indemnification.

 

  24.1 Each party will defend, indemnify and hold the other party harmless from
all claims, liabilities, losses, damages, settlement expenses and costs
(including reasonable attorneys’ fees) incurred by the indemnified party due to:
(i) the bodily injury or death of any person or the loss or damage to any
property alleged or arising out of a breach by the indemnifying party of any of
its representations and warranties contained in this Agreement, or (ii) any
negligent or wrongful act or omission by the indemnifying party in the
performance of this Agreement.

 

  24.2

Sypris will defend, indemnify and hold Dana harmless from any claim, suit or
proceeding brought or threatened against Dana or any of its respective officers,
directors, employees, subcontractors, agents, successors or assigns (each
(including Dana), are hereinafter referred to as a “Dana Indemnitee”) to the
extent that such action is based on a claim that any designs or specifications
of the Parts provided or manufacturing process utilized by Sypris (and not
otherwise mandated by Dana) (i) infringes a copyright, (ii) infringes a patent,
or (iii) constitutes misappropriation or unlawful disclosure or use of a third
party’s trade secrets or that any trademark of Sypris infringes a third-party’s
trademark (collectively, “Infringement Claims”). However, Sypris will not be
required to so defend, indemnify or hold any Dana Indemnitee harmless if the
Infringement Claim is

 

Page 18



--------------------------------------------------------------------------------

Dana Contract No.         

 

 

based on a claim that arises out of designs or specifications provided by Dana
that necessarily caused such Infringement Claim or (ii) detailed,
non-discretionary methods or processes dictated by Dana for manufacturing the
Parts (an “Excluded Claim”). Except for any Excluded Claim, Sypris shall bear
the expense of such defense and pay and indemnify any such Dana Indemnitee
against any damages and costs of any such Dana Indemnitee, or any settlement
amount agreed by Sypris to be paid, and related expenses incurred in such action
which are attributable to such claim, provided that Dana has provided prompt
notice of the claim. If, due to any Infringement Claim (other than an Excluded
Claim), any portion of the Parts are, or in Dana’s reasonable judgment are
likely to become, enjoined or otherwise prohibited or restricted from use by
Dana or any of its customers, Sypris will at its expense use commercially
reasonable efforts to procure for Dana and its customers the right to continue
using such item or replace it with a non-infringing equivalent or modify it to
make its use hereunder non-infringing, provided that such replacement or
modification does not result in a degradation of the performance or quality of
such item.

 

  24.3 Dana will defend, indemnify and hold Sypris harmless from any claim, suit
or proceeding brought or threatened against Sypris or any of its respective
officers, directors, employees, subcontractors, agents, successors or assigns
(each (including Sypris), are hereinafter referred to as a “Sypris Indemnitee”)
to the extent that designs or specifications provided by Dana are the subject of
an Infringement Claim. Dana will not be required to so indemnify Sypris if the
Infringement Claim arises out of designs of specifications provided by Sypris.
Dana shall bear the expense of such defense and pay and indemnify any such
Sypris Indemnitee against any damages and costs of any such Sypris Indemnitee,
or any settlement amount agreed by Dana to be paid, and related expenses
incurred in such action which are attributable to such claim.

 

  24.4 This §24 will survive the expiration or termination of this Agreement.

 

25. Force Majeure. Neither party will be liable for delays in its performance of
this Agreement due to events beyond its reasonable control (including, without
limitation, acts of God, fire, flood, acts of war, acts of sovereign
governments, disruption of water supply, labor disputes and shortages of
material), provided that it gives prompt notice of the nature and extent of the
delay to the other party and in the case of any labor dispute, and provided such
dispute could be reasonably anticipated by Sypris, Sypris shall provide a thirty
(30) day inventory bank for Dana at an off site facility at Sypris’ cost if so
requested by Dana. The time of performance will be extended in the event of such
a delay as mutually agreed to by the parties. With the sole exception of an
event involving a shortage of material or disruption of water supply, which
shall be excluded, Dana may, at its option, acquire possession of all finished
goods and raw material acquired for the work under a Purchase Order to transfer
the production of the Part or Parts to other vendors until such time as Sypris
is able to resume production of the Part or Parts affected by the Force
Majeure-related event.

 

26. Default; Termination.

 

  26.1

If Sypris (i) is unable to meet its material contractual obligations for quality
and/or delivery for the manufacture of a Part (a “Default”), Dana will provide
Sypris with written notice outlining the obligations Sypris has failed to meet.
Sypris will then have ninety (90) days from the date of the notice (or such
longer period as reasonably required to the extent that such cure requires the
purchase of tooling or equipment that Sypris has deferred during Dana’s
bankruptcy and which Sypris commits in writing to order within

 

Page 19



--------------------------------------------------------------------------------

Dana Contract No.         

 

 

thirty (30) days of the Effective Date) (the “Cure Period”) to cure any such
default to the reasonable satisfaction of Dana. Sypris agrees to provide
promptly after the Effective Date a list of the tooling and equipment relating
to the manufacture of the Parts that it intends to purchase within 180 days
after the Effective Date. Defaults that remain uncured at the end of the Cure
Period entitle Dana to terminate its obligations to purchase the affected part
numbers. If Sypris repeatedly and materially fails with respect to quality or
delivery issues such that it is necessary to resource the Part despite repeated
timely cures, Dana may, for the remainder of the term of the Agreement, obtain
the Defaulting Part Number (as defined below) from alternative providers
notwithstanding the terms of §18. In the event Dana has reasonable concern with
regard to the quality of conforming Parts that use the same process as or dies
of the Defaulting Part Number, Dana may also elect to have Sypris conduct tests
on these Parts to determine their compliance with Dana’s specifications. These
tests will be conducted within two weeks of such request by Dana and if the
tested Parts are determined not to be in compliance, the terms of this §26 will
apply; provided that the Cure Period for the related non-conforming Parts will
run concurrent with the Cure Period for the Defaulting Partner Number.
Notwithstanding any other provision to the contrary, none of the following shall
constitute a Default:

 

  (a) failure to comply with unilateral changes made by Dana to any previously
specified or routinely permitted (in the ordinary course of business),
documented quality deviation for physical tolerances or dimensions for any
Parts, manufacturing process specifications or any other design specification
regarding the physical dimensions of such Parts, it being understood that upon
written notice from Dana Sypris will (with reasonable cooperation and assistance
from Dana as necessary and appropriate) promptly develop and implement a program
to correct any such previously permitted deviation, and the failure to correct
such deviation in accordance with such program shall constitute a Default;

 

  (b) any defect caused by a Dana designated supplier or any other defect that
would not be a breach of Sypris’ warranty obligation under §15;

 

  (c) any failure to meet delivery schedules which was caused by Dana or any
Dana-designated supplier, provided that Sypris has used commercial best measures
to communicate with Dana or such supplier to facilitate their compliance with
the delivery schedule;

 

  (d) any failure to meet delivery schedules caused by any unreasonably
disproportionate increase or decrease in the volumes ordered by Dana hereunder
or which were caused by changes to any 5 day firm order schedules; or

 

  (e) any Force Majeure event.

 

  26.2 During the Cure Period, Dana will have the right to purchase quantities
of the Part to which the Default directly relates (the “Defaulting Part Number”)
from other vendors until such time as Sypris is able to cure the Default to the
reasonable satisfaction of Dana and to meet its contractual obligations for the
Defaulting Part Number. Sypris agrees that Dana will temporarily be exempted
from the exclusivity obligations of §18 solely with respect to the Defaulting
Part Number, until cured during the Cure Period. Sypris will reimburse Dana for
any reasonable, direct, out-of-pocket incremental costs that Dana may incur as a
result of purchasing the Defaulting Part from another vendor during this interim
period.

 

Page 20



--------------------------------------------------------------------------------

Dana Contract No.         

 

  26.3 In all cases where Dana elects to terminate as described in this §26,
Dana shall have the right to acquire the tooling used exclusively to make the
Defaulting Part Number(s) from Sypris for a price that is equal to the book
value of such tooling at the time of the Default.

 

  26.4 Upon termination of the Agreement, accrued unpaid rebates for the partial
year affected will be due immediately and will become part of Sypris’ final
account settlement with Dana. Upon termination for any reason of the Agreement
or any Release (i) Sypris will comply with the transfer assistance set forth in
§4 above, (ii) Dana may purchase from Sypris the Sypris-owned tooling as
described in §3, and (iii) Sypris agrees to return to Dana the Dana-owned
tooling as described in §3. Upon any termination, Sypris will return to Dana all
Dana Confidential Information in Sypris’ possession and any other items that may
be specified in Part Delivery Amendments.

 

27. Dispute Resolution. If either party has a dispute with regard to contractual
issues under this Agreement and is unable to successfully resolve those issues
with the other party, the other party shall have the right to initiate mediation
and binding arbitration in accordance with the following: (i) in the case of
mediation, the Model Procedure for Mediation of Business Disputes of the Center
for Public Resources and (ii) in the case of arbitration, the CPR Rules for
Non-Administered Arbitration of Business Disputes (“CPR”). Each party in any
dispute will bear equally the costs of the mediation and arbitration.

 

  27.1.1 The parties will jointly appoint a mutually acceptable mediator or
arbitrator, seeking assistance in such regard from CPR if they have been unable
to agree upon such an appointment within 20 days.

 

  27.1.2 The parties agree to participate in good faith in the mediation and
negotiations related thereto for a period of 30 days. If the parties are not
successful in resolving the dispute through mediation, then the parties agree to
submit the matter to binding arbitration by a sole arbitrator in accordance with
CPR Rules for Non-Administered Arbitration of Business Disputes.

 

  27.1.3 Unless otherwise agreed by the parties in writing, mediation or
arbitration shall take place in the State of Ohio and this clause shall be
subject to the Federal Arbitration Act, 9 U.S.C.A., and judgment upon the award
rendered by the arbitrator, if any, may be entered by any U.S. court having
jurisdiction thereof. Equitable remedies shall be available in any arbitration.
Punitive and exemplary damages shall not be awarded.

 

28. Governing Law. This Agreement will be governed, construed and enforced in
accordance with the laws of the State of Ohio, excluding the conflicts of laws
provisions thereof. In no event will the provisions of the U.N. Convention on
the International Sale of Goods apply to this Agreement or to any transaction
hereunder.

 

29. Account Administration; Notices.

 

  29.1 Sypris will appoint a Relationship Manager to manage Sypris’ obligations
under this Agreement. The Relationship Manager will be responsible for granting
approvals where required under this Agreement. The Sypris Relationship Manager
as of the Effective Date will be:

Sypris:

Name: Sergio L. M. de Carvalho

Title: President

Address: 101 Bullitt Lane, Suite 205

Louisville, KY 40222

Telephone: 502-420-1225

Facsimile: 502-420-1232

E-mail: sergio.decarvalho@sypris.com

 

Page 21



--------------------------------------------------------------------------------

Dana Contract No.         

 

  29.2 Sypris may change its Relationship Manager at any time by written notice
to Dana. The Relationship Manager (i) will meet with Dana personnel as
reasonably requested; (ii) will review and discuss with Dana reports submitted
by Sypris, proposed changes to the Parts, Part Delivery Amendments or any part
of this Agreement, coordinate any audit exercises, be knowledgeable regarding
the status of existing or planned projects and financial performance; (iii) will
prepare a quarterly executive summary report reviewing Sypris’ performance of
the Agreement; (iv) may raise any issues of concern or interest relating to this
Agreement; and (v) will work in good faith with Dana to resolve any issues of
concern and, if unable to resolve them with the Dana Supply Chain Management
Group, Purchasing Director, or the Commercial Vehicle and Purchasing Director,
Traction, as applicable based upon the Part that gave rise to the dispute, refer
the matter to senior management. Sypris’ Relationship Manager will provide the
Dana Supply Chain Management Group, Purchasing Director, and the Commercial
Vehicle and Purchasing Director with a quarterly report of Part purchases by
each Dana facility and be available to meet periodically to review Dana’s
purchases and cost savings.

 

  29.3 All notices, consents, requests, demands and communications hereunder
will be in writing and deemed given when delivered in person or three (3) days
after deposit in the United States mail, postage prepaid, to the parties at the
addresses set forth below and directed, respectively:

 

To Dana:    Copy to:

Dana Corporation

Attn: Purchasing Manager

6938 Elm Valley Drive

Kalamazoo, MI 49009

Fax: (269) 567-1102

  

Dana Corporation

Attn: General Counsel

4500 Dorr Street

Toledo, Ohio 43697-1000

Fax: (419) 535-4790

To Sypris:    Copy to:

Sypris Technologies, Inc.

Attn: President

101 Bullitt Lane, Suite 205

Louisville, Kentucky 40222

Fax: (502) 420-1232

  

Sypris Solutions, Inc.

Attn: General Counsel

101 Bullitt Lane, Suite 450

Louisville, Kentucky 40222

Fax: (502) 329-2050

Any party may send any notice, request, demand or other communication hereunder
to the intended recipient set forth above using any other means (including
personal delivery,

 

Page 22



--------------------------------------------------------------------------------

Dana Contract No.         

 

expedited courier, messenger service, telecopy, telex, ordinary mail or
electronic mail), but no such notice, request, demand or other communication
shall be deemed to have been duly given unless and until it actually is received
by the intended recipient. Any party may change the address to which notices,
requests, demands or other communications hereunder are to be delivered by
giving the other party notice in the manner set forth herein.

 

30. Insurance. Sypris will maintain, at its own expense, the following minimum
insurance coverages with insurers receiving a Best’s rating of B+ or better:
(i) statutory workers’ compensation; (ii) employer’s liability in the amount of
at least U.S. $1 million; (iii) commercial general liability (including
products/completed operations and contractual liability coverage) in the amount
of at least U.S. $5 million bodily injury or property damage per occurrence; and
(iv) automotive liability (covering owned, non-owned and hired vehicles) in the
amount of at least U.S. $5 million bodily injury or property damage per
accident. Such coverages can be provided under primary and/or excess policies.
In addition, where applicable, Sypris will maintain all risk property coverage
(including transit) and theft coverage for Parts, whether or not owned by Dana,
which have been ordered under the Release and which are in the care, custody or
control of Sypris, its agents or contractors. Sypris will furnish Dana with
certificates of insurance evidencing such coverages annually if so requested by
Dana, naming Dana as an additional insured, and requiring written notice to Dana
at least 15 days prior to the cancellation, reduction or non-renewal of
coverage. Compliance with this Section 30 will not relieve Sypris of its defense
and indemnity obligations under this Agreement. These obligations will survive
the expiration or cancellation of the Agreement to the extent necessary to cover
acts or events arising in connection with the performance of the same or the
consequences of such acts or events.

 

31. Assignment. Neither party may assign or otherwise transfer this Agreement or
any of its rights, obligations or benefits hereunder, in whole or in part,
without the prior written consent of the other party, which will not be
unreasonably withheld, conditioned or delayed. Any attempted assignment without
such consent will be void and unenforceable. Subject thereto, this Agreement
will be binding upon and inure to the benefit of the parties and their
successors and permitted assigns.

 

32. Entire Agreement. This Agreement, together with its schedules and exhibits,
contains the entire agreement between the parties concerning the supply of the
Parts and supersedes any prior agreements between them concerning this subject,
whether verbal or written. The terms and conditions set out in this Agreement
are hereby expressly incorporated by reference, as applicable, into any and all
future Purchase Orders, Releases, change orders, and EDI communications between
the parties pertaining to the Parts. To the extent possible, this Agreement and
such documents and EDI communications will be construed as being mutually
consistent, but in the event of a conflict, this Agreement will supersede any
document, form, or EDI communication of the parties.

 

33. Order of Precedence. If any term of this Agreement directly conflicts with
those of any Exhibit to this Agreement, in an Purchase Order or Release or those
of any Part Delivery Amendment, the order of precedence will be as follows
(items at the beginning of the list having priority over, and controlling in the
event of a conflict with, items lower in the list): (i) this Agreement; (ii) the
Part Delivery Amendment (but only with respect to Parts to be supplied under
such Part Delivery Amendment); (iii) Purchase Orders; and (iv) Releases.

 

Page 23



--------------------------------------------------------------------------------

Dana Contract No.         

 

34. Amendments. This Agreement may not be amended or modified except by an
instrument in writing executed by authorized officers for each of the parties.

 

35. Waiver. The failure of either party at any time to exercise any of its
rights under this Agreement will not be deemed to be a waiver of such rights or
of any other rights available to it under this Agreement, and will not prevent
such party from subsequently asserting or exercising the same.

 

36. Cumulative Remedies. The rights and remedies provided to the parties in this
Agreement are in addition to (and not in place of) any rights and remedies to
which they may otherwise be entitled, whether at law or equity, in connection
with the performance or the termination of the Agreement. The parties
acknowledge and agree that the provisions of the Uniform Commercial Code as
adopted by the State of Ohio apply to the sale of Parts and related services
hereunder, to the extent not in conflict with or superseded by this Agreement.

 

37. Captions. The captions in this Agreement are solely for the convenience of
the parties. They are not intended, and will not be so construed, to be a part
of or to affect the meaning or interpretation of this Agreement.

 

38. Counterparts. This Agreement may be executed in multiple counterparts, all
of which together constitute but one agreement. Facsimile signatures shall be
treated as originals.

 

39. Continued Performance. Each party agrees to continue performing its
obligations under this Agreement (except that, with regard to payment, only
Undisputed amounts are required to be paid) while any dispute is being resolved,
regardless of the nature and extent of the dispute, unless and until such
obligations are terminated by the termination or expiration of the Agreement (or
termination of specific obligations under the Agreement) or by and in accordance
with the final determination of the dispute resolution procedures. The payment
of Undisputed amounts will not constitute a waiver of any objection to such
obligations.

 

40. Injunctive Relief. The parties acknowledge that the other party may not have
an adequate remedy at law in the event of a breach or threatened breach of this
Agreement. Either party may be entitled to injunctive relief or specific
performance (including but not limited to with respect to the exclusivity
obligations in the Agreement) in addition to whatever remedies it may have at
law or in equity.

 

41. Bankruptcy Court Approval. All provisions of this Agreement become null and
void in the event the Approval Order (as defined in the Settlement Agreement
between the parties of even date herewith) is either not obtained or is reversed
by a final order no longer subject to appeal.

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
Effective Date.

 

SYPRIS TECHNOLOGIES, INC.      DANA CORPORATION

/s/ Jeffrey T. Gill

    

/s/ Teresa Mulawa

Signature      Signature

Jeffrey T. Gill

    

Teresa Mulawa

Printed Name      Printed Name

 

    

Treasurer

Title      Title

 

Page 24



--------------------------------------------------------------------------------

Dana Contract No.         

 

Signing solely for the purposes of the termination in Section 1.4 and the
responsibilities set forth in Section 7, as applicable, respectively: [NOTE:
Signature block will expand based upon agreements listed in Exhibit D.]

 

DANA HEAVY AXLE MEXICO S.A. DE C.V.      SYPRIS TECHNOLOGIES MEXICO S. DE R.L.
DE C.V.

/s/ Carlos Porras

    

/s/ Jeffrey T. Gill

Signature      Signature

Carlos Porras

    

Jeffrey T. Gill

Printed Name      Printed Name

 

    

 

Title      Title SYPRIS SOLUTIONS, INC.      TORQUE-TRACTION MANUFACTURING
TECHNOLOGIES, LLC.

/s/ Jeffrey T. Gill

    

/s/ Teresa Mulawa

Signature      Signature

Jeffrey T. Gill

    

Teresa Mulawa

Printed Name      Printed Name

 

    

Treasurer

Title      Title SYPRIS TECHNOLOGIES MARION, LLC     

/s/ Jeffrey T. Gill

    

Signature

    

Jeffrey T. Gill

    

Printed Name

    

 

    

Title

    

 

Page 25



--------------------------------------------------------------------------------

Dana Contract No.         

 

EXHIBIT A – FORM OF PART DELIVERY AMENDMENT

Each Part Delivery Amendment under the Agreement will be in substantially the
form of this Exhibit A.

PART DELIVERY AMENDMENT NO. A-N

[Dana Part Name] [Dana Location]

This PART DELIVERY AMENDMENT (“Part Delivery Amendment” or “PDA”), dated
[                    ], 200[    ] (the “PDA Effective Date”), is between Dana
Corporation (“Dana”) and Sypris Technologies, Inc. (“Sypris”). This PDA No. A-N
is appended to the Supply Agreement (the “Agreement”) dated
[                    , 200    ], by and between Dana and Sypris, and is governed
by the terms and conditions set forth in the Agreement and incorporated therein
as an integral part thereof. Capitalized terms used in this PDA shall have the
meanings given in the Agreement, unless otherwise defined herein.

This PDA includes the following Exhibits:

(a) Exhibit A-NA Part Description Chart

NOW, THEREFORE, intending to be legally bound, the parties agree to the Terms
and Conditions and the Exhibit(s) attached to this PDA as of the PDA Effective
Date.

 

For Dana Corporation:      For Sypris Technologies, Inc.: Name:      Name:
Signature:      Signature: Date:      Date:

 

Page 26



--------------------------------------------------------------------------------

Dana Contract No.         

 

PART DELIVERY AMENDMENT NO. A-N

TERMS AND CONDITIONS

 

1. Part Descriptions; Commencement

 

1.1 The Parts specified in the Part Description Charts in Exhibit A-NA (the
“Part Description Charts”) shall be New Parts under the Agreement. For each Part
to be supplied, the Part Description Chart for that particular Part lists the
Dana part number, the Sypris part number (if applicable), description, end-use,
class or model, material component price, Base Price, estimated annual volume,
estimated annual sales, start date, end date, name of the Dana location solely
for shipment purposes and acknowledgment of the delivery of complete drawing
packages and specifications. The initial estimated volume is Dana’s non-binding
forecast of its projected annual requirements (from Sypris) for each Part
specified in the Part Description Chart. But nothing in the Part Description
Chart, this PDA or the Agreement shall be interpreted to require Dana to
purchase from Sypris any specific quantity of Parts.

 

1.2 Sypris will begin to deliver production-ready versions of Parts on or before
                                 (“PDA Commencement Date”). The term of this PDA
begins on the PDA Effective Date and will expire on
                                 unless earlier terminated in accordance with
the terms of the Agreement.

 

2. Manufacturing Location

 

2.1 The Parts described in this PDA will initially be manufactured at Sypris’
facilities located at                                 . Any changes to the
manufacturing location are subject to Section 16 of the Agreement.

 

3. Part Orders and Releases

 

3.1 Dana will issue within      days after the PDA Effective Date an initial
Purchase Order containing non-binding projected quantities of Parts.

 

3.2 On a monthly basis Dana will issue to Sypris a Release that sets forth a
rolling          month forecast for quantities of Parts, the first of such
Releases will be delivered within      days after the PDA Effective Date. Each
Release shall specify, in part, the quantity of Parts, the manner and place of
delivery, the projected delivery date and the “Delivery Window,” which is the
time between the first day on which the Parts can be delivered and the last day
on which they can be delivered without becoming subject to the terms of Section
     of the Agreement. Each Release issued by Dana supersedes any conflicting
Release.

 

3.3 The succeeding      days from the then-current date on the forecast timeline
of the Release will constitute firm orders for the delivery of Parts (“Firm
Window”). Dana will be responsible for all charges pursuant to Section 5 for the
quantity of Parts within such timeframe.

 

3.4 For the period from the end of the Firm Window until      days thereafter
(“Materials Window”), Dana will only be responsible for any charges for raw
materials that may be due pursuant to Section 6 for any quantities of Parts
cancelled by Dana scheduled for delivery within the Materials Window.



--------------------------------------------------------------------------------

Dana Contract No.         

 

4. Packing / Shipment Instructions

 

4.1 Sypris will pack, ship and deliver the specified Parts in accordance with
the reasonable volumes, packing instructions, shipment instructions (including
carrier, method of transportation and/or routing instructions), delivery
requirements and other terms and conditions of this PDA, the Agreement and the
Purchase Order and Release. Sypris will notify Dana (via e-mail or any other
agreed upon method of notification) of any updates regarding the date of
shipment and expected delivery date.

 

4.2 Sypris will properly classify, describe, package, mark, label and provide
any necessary material safety data sheets for the Parts and will pack and ship
them in compliance with all applicable hazardous materials laws, regulations,
ordinances and orders, including without limitation California Proposition 65,
and European Union End-of-Vehicle Life Directive 2000/53/EC.

 

5. Price and Payment; Delivery Terms

 

5.1 The Base Prices for each Part shall be the Base Price per unit specified in
the Part Description Chart. There will be no adjustment to the price, except as
permitted under this PDA and the Agreement.

 

6. Other Part Terms and Conditions

 

6.1 The following requirements are incremental to or deviations from the terms
of the Agreement. This section addresses other terms and conditions specific to
the Parts under this PDA, as follows:                             .

 

6.2 The Parties agree that the rights and obligations specified in this PDA are
in addition to those specified in the Agreement and that nothing in this PDA
shall be construed to limit the obligations and rights of any party under the
Agreement which shall govern in the event of any conflict.



--------------------------------------------------------------------------------

Dana Contract No.         *

* A portion of this material is confidential and has been omitted and filed
separately with the Securities and Exchange Commission.

EXHIBIT A-NA

Part Description Chart

 

1. Part Descriptions:

An example of the form of the Part Description Chart for each separate Part line
is shown below. Need to conform to add categories in Exhibits B and C.

Part Line: [                    ]

 

Row

  

Dana Part No.

  

Sypris Part No.

(Informational

purposes only)

  

Price Per Unit

  

Estimated Annual Volume

1

           

2

           

3

           

4

           

5

           

Part Line: [                    ]

 

Row   

Dana Part No.

  

Sypris Part No.

(Informational

purposes only)

  

Price Per Unit

  

Estimated Annual Volume

1             2             3             4             5            



--------------------------------------------------------------------------------

Dana Contract No.         

 

EXHIBIT B – EXISTING PARTS

 

1.
************************************OMITTED*************************************

 

2.
************************************OMITTED*************************************

 

3.
************************************OMITTED*************************************

 

4.
************************************OMITTED*************************************

 

5.
************************************OMITTED*************************************

 

6.
************************************OMITTED*************************************

 

7.
************************************OMITTED*************************************

 

8.
************************************OMITTED*************************************

 

9.
************************************OMITTED*************************************

 

10.
************************************OMITTED*************************************

 

11.
************************************OMITTED*************************************



--------------------------------------------------------------------------------

Dana Contract No.         

 

DRAFT EXHIBIT C – COMMITTED PARTS

[Exhibit C to be finalized by August 21, 2007 and September 21, 2007 for 404s
and S170/190, respectively]

 

  1.
************************************OMITTED*************************************

 

  2.
************************************OMITTED*************************************

 

  3.
************************************OMITTED*************************************

 

  4.
************************************OMITTED*************************************



--------------------------------------------------------------------------------

EXHIBIT D – TERMINATING AGREEMENTS

Marion Agreements

Asset Purchase Agreement dated 4/6/2001

Supply Agreement dated 5/31/2001

Addendum to Marion Supply Agreement dated 12/8/2003

2004 Addendum to Marion Supply Agreement dated 7/1/2004

Third Addendum to Marion Supply Agreement dated 9/30/2004

Fourth Addendum to Marion Supply Agreement dated 7/10/2005

Fifth Addendum to Marion Supply Agreement dated 7/10/2005

Morganton Agreements

Asset Purchase Agreement dated 12/8/2003

Manufacturing Agreement dated 12/8/2003

Transition Services Agreement dated 12/8/2003

Supply Agreement dated 12/8/2003

First Addendum to Morganton Supply Agreement dated 3/31/2004

Second Addendum to Morganton Supply Agreement dated 6/30/2004

Third Addendum to Morganton Supply Agreement dated 9/30/2004

Fourth Addendum to Morganton Supply Agreement dated 9/30/2004

Fifth Addendum to Morganton Supply Agreement dated 12/31/2004

Toluca Agreements

Asset Purchase Agreement dated 6/30/2004

Supply Agreement dated 6/30/2004

First Addendum to Toluca Supply Agreement dated 9/30/2004

Second Addendum to Toluca Supply Agreement dated 9/30/2004

Third Addendum to Toluca Supply Agreement dated 12/31/2004

Fourth Addendum to Toluca Supply Agreement dated 7/10/2005

Glasgow/Humboldt Agreements

Asset Purchase Agreement for Glasgow and Humboldt dated 6/30/2004

Asset Purchase Agreement (Humboldt Housings) dated 9/30/2004

First Addendum to Asset Purchase Agreement (Humboldt Seam Weldings) dated
12/31/2004

Asset Purchase Agreement (Glasgow Secondary Gears) dated 7/10/2005

Other Agreements

Letter of Understanding Transaction Summary dated 8/25/2003

Spare Parts Purchase Agreement (Morganton, Humboldt, Glasgow) dated 3/31/2004

Indemnification Agreement (Hammer) dated 12/7/2005

May 10, 2006 Settlement Agreement



--------------------------------------------------------------------------------

EXHIBIT E – EXCLUSIONS FROM UNPROFITABLE PARTS

[To be supplied by August 21, 2007.]



--------------------------------------------------------------------------------

EXHIBIT F – LENGTH OF WARRANTY FOR LIGHT DUTY TRUCK PARTS

[To be supplied by August 21, 2007.]



--------------------------------------------------------------------------------

EXHIBIT 1 – FIVE YEAR FORECAST

Five Year Forecast

 

Market Segment

   Projected Annual Volumes as a % of 2006 Actual        2007     2008     2009
    2010     2011  

Light Truck

   100 %   100 %   110 %   114 %   116 %

Med Truck

          

Heavy Truck

          

Med/Heavy Truck

   70 %   90 %   111 %   79 %   95 %